UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    )
ESTATE OF ANTHONY K. BROWN, et al., )
                                    )
                Plaintiffs,         )
                                    )
           v.                       )                                              08-cv-531 (RCL)
                                    )
ISLAMIC REPUBLIC OF IRAN, et al.,   )
                                    )
                Defendants.         )
                                    )


                                  MEMORANDUM OPINION

I.     Introduction

       This action arises out of the devastating 1983 bombing of the U.S. Marine barracks in

Beirut, Lebanon. The attack decimated the facility, killed 241 U.S. servicemen and left countless

others wounded, and caused injuries to the servicemen who are a part of this action. The

servicemen, joined by various family members, now bring suit against defendant Islamic

Republic of Iran (“Iran”) and the Iranian Ministry of Information and Security (“MOIS”). Their

action is brought pursuant to the state-sponsored terrorism exception to the Foreign Sovereign

Immunities Act (“FSIA”), 28 U.S.C. §§ 1330, 1602 et seq., which was enacted as part of the

National Defense Authorization Act for Fiscal Year 2008 (“NDAA”). Pub. L. No. 110-181, §

1083, 122 Stat. 3, 338–44 (2008). That provision, codified at 28 U.S.C. § 1605A, provides “a

federal right of action against foreign states” that sponsor terrorist acts. Haim v. Islamic

Republic of Iran, 784 F. Supp. 2d 1, 4 (D.D.C. 2011) (quoting reference omitted).

II.    Liability
       On December 16, 2009, this Court took judicial notice of the findings of fact and

conclusions of law in Peterson v. Islamic Republic of Iran, which also concerns the Marine

barracks bombing, and entered judgment in favor of the plaintiffs and against Iran and MOIS

with respect to all issues of liability. Brown v. Islamic Republic of Iran, No. 08-cv-531 (D.D.C.

Feb. 1, 2010), ECF No. 30 (citing Peterson, 264 F. Supp. 2d 46 (D.D.C. 2003) (Peterson I)).

This Court then referred this action to a special master for consideration of plaintiffs’ claims for

damages. Id. at 2. Since the issue of liability has been previously settled, this Court now turns

to examine the damages awards recommended by the special master.

III.   Damages

       Damages available under the FSIA-created cause of action “include economic damages,

solatium, pain and suffering, and punitive damages.” 28 U.S.C. § 1605A(c). Accordingly, those

who survived the attack may recover damages for their pain and suffering, as well as any other

economic losses caused by their injuries; estates of those who did not survive can recover

economic losses stemming from wrongful death of the decedent; family members can recover

solatium for their emotional injury; and all plaintiffs can recover punitive damages. Valore v.

Islamic Republic of Iran, 700 F. Supp. 2d 52, 82–83 (D.D.C. 2010).

       “To obtain damages against defendants in an FSIA action, the plaintiff must prove that

the consequences of the defendants’ conduct were ‘reasonably certain (i.e., more likely than not)

to occur, and must prove the amount of the damages by a reasonable estimate consistent with this

[Circuit’s] application of the American rule on damages.’” Salazar v. Islamic Republic of Iran,

370 F. Supp. 2d 105, 115–16 (D.D.C. 2005) (quoting Hill v. Republic of Iraq, 328 F.3d 680, 681

(D.C. Cir. 2003) (internal quotations omitted)). As discussed in Peterson II, plaintiffs have

proven that the defendants’ commission of acts of extrajudicial killing and provision of material




                                                  2
support and resources for such killing was reasonably certain to—and indeed intended to—cause

injury to plaintiffs. Peterson v. Islamic Republic of Iran (Peterson II), 515 F. Supp. 2d 25, 37

(D.D.C. 2007).

       The Court hereby ADOPTS, just as it did in Peterson II, Valore, Bland, Anderson,

O’Brien, and Davis, all facts found by and recommendations made by the special master relating

to the damages suffered by all plaintiffs in this case. Id. at 52–53; Valore, 700 F. Supp. at 84–87;

Bland v. Islamic Republic of Iran, 831 F. Supp. 2d 150, 154 (D.D.C. 2011); see also Anderson v.

Islamic Republic of Iran, No. 08-cv-535 (D.D.C. Mar. 20, 2012), 2012 WL 928256; O’Brien v.

Islamic Republic of Iran, No. 06-cv-690 (D.D.C. Mar. 28, 2012), 2012 WL 1021471; Davis v.

Islamic Republic of Iran, No. 07-cv-1302 (D.D.C. Mar. 30, 2012), 2012 WL 1059700. However,

if the special master has deviated from the damages framework that this Court has applied in

previous cases, “those amounts shall be altered so as to conform with the respective award

amounts set forth” in the framework. Id. The final damages awarded to each plaintiff are

contained in the table located within the separate Order and Judgment issued this date, and this

Court discusses below any alterations it makes to the special master recommendations.

       A.      Pain and Suffering

       Assessing appropriate damages for physical injury or mental disability can depend upon a

myriad of factors, such as “the severity of the pain immediately following the injury, the length

of hospitalization, and the extent of the impairment that will remain with the victim for the rest

of his or her life.” Peterson II, 515 F. Supp. 2d at 25 n.26 (citing Blais v. Islamic Republic of

Iran, 459 F. Supp. 2d 40, 59 (D.D.C. 2006)). In Peterson II, this Court adopted a general

procedure for the calculation of damages that begins with the baseline assumption that persons

suffering substantial injuries in terrorist attacks are entitled to $5 million in compensatory




                                                  3
damages. Id. at 54. In applying this general approach, this Court has explained that it will

“depart upward from this baseline to $7–$12 million in more severe instances of physical and

psychological pain, such as where victims suffered relatively more numerous and severe injuries,

were rendered quadripeligic, partially lost vision and hearing, or were mistaken for dead,”

Valore, 700 F. Supp. 2d at 84, and will “depart downward to $2–$3 million where victims

suffered only minor shrapnel injuries or minor injury from small-arms fire,” id. When a victim

suffers severe emotional injury without physical injury, this Court has typically awarded the

victim $1.5 million. Id. at 84–85.

       After reviewing the special master reports, the Court finds that the special master

correctly applied the damages framework outlined in Peterson II and Valore, and ADOPTS all of

the special master awards for pain and suffering.

       B.      Economic Loss

       In addition to pain and suffering, several plaintiffs who survived the attack have proven

to the satisfaction of the special master, and thus to the satisfaction of the Court, lost wages

resulting from permanent and debilitating injuries suffered in the attack or loss of accretions to

the estate resulting from the wrongful death of decedents in the attack. See Valore, 700 F. Supp.

2d at 85. The Court therefore ADOPTS without modification the damages awarded for

economic loss recommended by the special master.

       C.      Solatium

       This Court developed a standardized approach for FSIA intentional infliction of

emotional distress, or solatium, claims in Estate of Heiser v. Islamic Republic of Iran, where it

surveyed past awards in the context of deceased victims of terrorism to determine that, based on

averages, “[s]pouses typically receive greater damage awards than parents [or children], who, in




                                                  4
turn, typically receive greater awards than siblings.” 466 F. Supp. 2d 229, 269 (D.D.C. 2006).

Relying upon the average awards, the Heiser Court articulated a framework in which spouses of

deceased victims were awarded approximately $8 million, while parents received $5 million and

siblings received $2.5 million. Id.; see also Valore, 700 F. Supp. 2d at 85 (observing that courts

have “adopted the framework set forth in Heiser as ‘an appropriate measure of damages for the

family members of victims’”) (quoting Peterson II, 515 F. Supp. 2d at 51). In the context of

distress resulting from injury to loved ones—rather than death—courts have applied a framework

where “awards are ‘valued at half of the awards to family members of the deceased’—$4

million, $2.5 million and $1.25 million to spouses, parents, and siblings, respectively.” Oveissi

v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26 n.10 (D.D.C. 2011) (quoting Valore, 700 F.

Supp. 2d at 85); see also Bland, 831 F. Supp. 2d at 157. Children of a deceased victim typically

receive an award of $3 million, while children of a surviving victim receive $1.5 million. Stern

v. Islamic Republic of Iran, 271 F. Supp. 2d 286, 301 (D.D.C. 2003); Bland, 831 F. Supp. 2d at

157; Anderson, 2012 WL 928256, at *2.

       This Court has recently expounded further on the Heiser framework. In Bland and

O'Brien this Court held that—absent special circumstances—it is inappropriate for the solatium

awards of family members to exceed the pain and suffering awards of the surviving servicemen.

Bland, 831 F. Supp. 2d at 157–58; O'Brien, 2012 WL 1021471, at *3. In those cases, the

servicemen received $1.5 million pain and suffering awards for their emotional pain and

suffering, but did not receive an award for physical pain and suffering. Id. The Court reduced

the awards of the family members in rough proportion to the Heiser framework to: $1 million for

spouses, $850,000 for parents, $750,000 for children, and $500,000 for siblings. Id.; accord

Davis, 2012 WL 1059700, at *6.




                                                 5
         In applying this framework, however, courts must be wary that “[t]hese numbers . . . are

not set in stone,” Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51, 79 (D.D.C. 2010), and

that deviations may be warranted when, inter alia, “evidence establish[es] an especially close

relationship between the plaintiff and decedent, particularly in comparison to the normal

interactions to be expected given the familial relationship; medical proof of severe pain, grief or

suffering on behalf of the claimant [is presented]; and circumstances surrounding the terrorist

attack [rendered] the suffering particularly more acute or agonizing.” Oveissi, 768 F. Supp. 2d at

26–27.

         Again, this Court ADOPTS the special master awards as conforming to the Heiser

framework unless otherwise modified below:

         The special master found that Joseph A. Barile did not suffer physical injury in the Beirut

bombing but that he did suffer from severe emotional injury. In light of this, the special master

correctly recommended that Joseph receive a $1.5 million pain and suffering award. See Bland,

831 F. Supp. 2d at 157–58. While the special master did correctly recommend reduced awards

for Joseph’s family members, he did not recommend reduced awards in line with Davis and

Bland. Therefore, the Court will award $850,000 to Mr. Barile’s spouse, Angela Barile, and

award $500,000 to each of his siblings: Michael Barile, Andrea Ciarla, Ann Marie Moore, and

Angela Yoak. For similar reasons, the following special master awards are also modified in

accordance with Bland and Davis:

         Eugene Burns, father of Rodney Burns, from $750,000 to $850,000;

         Alice J. Scaggs, mother of Rodney Burns, from $750,000 to $850,000;

         David Burns, brother of Rodney Burns, from $350,000 to $500,000;

         Mary Jean Hodges, mother of Maynard Hodges, from $500,000 to $850,000;




                                                  6
       Loretta Brown, sister of Maynard Hodges, from $350,000 to $500,000;

       Cindy Holmes, sister of Maynard Hodges, from $350,000 to $500,000;

       Estate of Thomas Gunther, father of Daniel Kremer, from $500,000 to $850,000;

       Estate of Christine Kremer, mother of Daniel Kremer, from $500,000 to $850,000;

       Joseph Kremer, brother of Daniel Kremer, from $350,000 to $500,000;

       Jacqueline Stahrr, sister of Daniel Kremer, from $350,000 to $500,000;

       Teresa Gunther, sister of Paul Martinez, Sr., from $350,000 to $500,000;

       Alphonso Martinez, brother of Paul Martinez, Sr., from $350,000 to $500,000;

       Daniel L. Martinez, brother of Paul Martinez, Sr., from $350,000 to $500,000;

       Michael Martinez, brother of Paul Martinez, Sr., from $350,000 to $500,000;

       Tomasita L. Martinez, mother of Paul Martinez, Sr., from $500,000 to $850,000;

       Ester Martinez-Parks, sister of Paul Martinez, Sr., from $350,000 to $500,000;

       Susanne Yeoman, sister of Paul Martinez, Sr., from $350,000 to $500,000.

       LaJuana Smith’s brother Anthony Brown was killed in the Beirut bombing. Following

the Heiser framework she would normally be entitled to a baseline solatium award of $2.5

million. Heiser, 466 F. Supp. 2d at 269. However, the special master recommended an upward

departure to $3 million for LaJuana because “she suffered a ‘nervous breakdown’ following

Anthony’s death for which she sought medical treatment and was prescribed medication for

approximately one year.” Report of the Special Master (Estate of Anthony Brown), ECF No. 51,

at 11–13, 17. Because of her exceptionally severe reaction to Anthony’s death, this Court finds

that the special master’s recommended upward departure is warranted.

       Brian Kirkpatrick was severely injured in the Beirut bombing. Following the Heiser

framework, the special master recommended that his son, Sean Kirkpatrick, receive a $2.5




                                               7
million solatium award. Report of the Special Master (Sean Kirkpatrick), ECF No. 33, at 7.

Sean was born on December 17, 1983—almost two months after the October 23 bombing. This

Court has previously held that “some lines must be drawn” and that after-born children are

ineligible to receive solatium awards under FSIA § 1605A. Davis, 2012 WL 1059700, at *5; see

also Wultz v. Islamic Republic of Iran, 08-cv-1460 (D.D.C. May 14, 2012), 2012 WL 1664027,

at *10. Accordingly, Sean Kirkpatrick may not recover in this action and his claims are

DISMISSED WITH PREJUDICE.

       William Ray Gaines, Jr., was killed in the Beirut bombing. The special master found that

Evelyn Sue Spears-Elliot, James S. Spears, and Mark Spears, the half-siblings of Mr. Gaines, did

not have a close relationship with him—a prerequisite to a solatium award. Report of the Special

Mater (Estate of Williams Ray Gaines, Jr.), ECF No. 52, at 19–20. The evidence shows that they

were separated from Mr. Gaines at a young age and there is little evidence showing that they

experienced the severe emotional distress necessary to sustain a solatium award. Therefore, their

solatium claims will be DISMISSED WITH PREJUDICE. The special master did recommend a

solatium award for William’s mother, Carolyn Ruth Spears. Ms. Spears was separated from her

son when he was five and there is no evidence that she saw him in the subsequent sixteen years.

While there is evidence she suffered emotional distress when learning of William’s death, the

special master’s downward departure from $5 million to $1 million is warranted.

       Dennis West was killed in the Beirut bombing. The special master found a close

relationship between Dennis and his father Charles F. West, but “no reason to deviate” from the

established framework. Report of the Special Master (Family of Dennis West), ECF No. 45, at

13–14. In accordance with the Heiser framework, Charles F. West should have received a $5

million solatium award as the father of a deceased serviceman. 466 F. Supp. 2d at 269. The




                                                8
special master, in error, only awarded $3 million. Therefore, the solatium award of Charles F.

West will be increased to $5 million.

       D.      Punitive Damages

       In assessing punitive damages, this Court has observed that any award must balance the

concern that “[r]ecurrent awards in case after case arising out of the same facts can financially

cripple a defendant, over-punishing the same conduct through repeated awards with little

deterrent effect . . . .,” Murphy, 740 F. Supp. 2d at 81, against the need to continue to deter “the

brutal actions of defendants in planning, supporting and aiding the execution of [terrorist

attacks],” Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 184 (D.D.C. 2010). To

accomplish this goal, this Court—relying on the Supreme Court’s opinion in Philip Morris USA

v. Williams, 549 U.S. 346 (2007)—held that the calculation of punitive damages in subsequent

related actions should be directly tied to the ratio of punitive to compensatory damages set forth

in earlier cases. Murphy, 740 F. Supp. 2d at 81–82. Thus, in Murphy this Court applied the ratio

of $3.44 established in Valore—an earlier FSIA case arising out of the Beirut bombing. Id. at

82-83 (citing Valore, 700 F. Supp. 2d at 52); see also Bland, 831 F. Supp. 2d at 158; Davis, 2012

WL 1059700, at *7. Here, the Court will again apply this same $3.44 ratio, which has been

established as the standard ratio applicable to cases arising out of the Beirut bombing.

Application of this ratio results in a total punitive damages award of $630,487,651.

       E.      Prejudgment Interest

       Plaintiffs’ complaint also requests prejudgment interest. Am. Compl., at 80. Whether to

award such interest is a question that rests within this Court’s discretion, subject to equitable

considerations. See Pugh v. Socialist People’s Libyan Arab Jamahiriya, 530 F. Supp. 2d 216,

263 (D.D.C. 2008). When this Court applies the Heiser and Peterson II damages framework, it




                                                  9
does not typically award prejudgment interest. Oveissi v. Islamic Republic of Iran, 768 F. Supp.

2d 16, 30 n.12 (D.D.C. 2011) (concluding that prejudgment interest was not warranted for

solatium damages because the values set by the Heiser scale “represent the appropriate level of

compensation, regardless of the timing of the attack.”); accord Harrison v. Republic of Sudan,

10-cv-1689 (D.D.C. Mar. 30, 2012), 2012 WL 1066683, at *24; Wultz 2012 WL 1664027, at

*16–17. Additionally, a significant portion of the delay in this case was caused by plaintiffs’

failure to timely submit necessary documents to the special master. See Order Concerning

Submissions to the Special Master, Apr. 12, 2011, ECF No. 28. Therefore, this Court DENIES

plaintiffs’ request for prejudgment interest.

IV.     Conclusion

        Iran is racking up quite a bill from its sponsorship of terrorism. After this opinion, this

Court will have issued over $8.8 billion in judgments against Iran as a result of the 1983 Beirut

bombing.1 A number of other Beirut bombing cases remain pending, and their completion will

surely increase this amount. Regardless, no award—however many billions it contained—could

accurately reflect the countless lives that have been changed by Iran’s dastardly acts.

        In closing, the Court applauds plaintiffs’ persistent efforts to hold Iran accountable for its

cowardly support of terrorism. The Court concludes that defendant Iran must be punished to the

fullest extent legally possible for the bombing in Beirut on October 23, 1983. This horrific act

impacted countless individuals and their families, a number of whom receive awards in this

lawsuit. This Court hopes that the victims and their families may find some measure of solace

1
  See Peterson II, 515 F. Supp. 2d at 60 (awarding victims $2,656,944,977 in compensatory damages); Valore, 700
F. Supp. 2d at 90 (awarding victims $290,291,092 in compensatory damages and $1 billion in punitive damages);
Murphy, 740 F. Supp. 2d at 83 (awarding victims $31,865,570 in compensatory damages and $61,302,571.60 in
punitive damages); Bland, 831 F. Supp. 2d at 158 (awarding victims $277,805,908 in compensatory damages and
$955,652,324 in punitive damages); Anderson, 2012 WL 928256 at *4 (awarding victims $7,500,000 in
compensatory damages and $25,800,000 in punitive damages); O’Brien, 2012 WL 1021471 at *4 (awarding victims
$10,050,000 in compensatory damages and $34,572,000 in punitive damages); Davis, 2012 WL 1059700 at *8
(awarding $486,918,005 in compensatory damages and $2,161,915,942 in punitive damages).


                                                      10
from this Court’s final judgment. For the reasons set forth above, the Court finds that defendants

are responsible for plaintiffs’ injuries and thus liable under the FSIA’s state-sponsored terrorism

exception for $183,281,294 in compensatory damages and $630,487,651 in punitive damages,

for a total award of $813,768,945.

       A separate Order and Judgment consistent with these findings shall be entered this date.

       SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on July 3, 2012.




                                                11